Citation Nr: 1401889	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  13-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to October 1996 and from April 2009 to October 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming which denied service connection for hypertension.  In an April 2011 rating decision the RO "reopened" the claim based on the submission of new evidence and, again, denied service connection.


FINDINGS OF FACT

1.  In a December 2010 rating decision, the RO denied service connection for hypertension.  New evidence was received within four months of that decision and it is NOT final.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran's hypertension is related to service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claim Assistance Act of 200 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

In a December 2010 rating decision, the RO denied a claim for service connection for hypertension on the basis that the evidence did not show a diagnosis of hypertension during or after service.  The evidence of record at the time of the December 2010 rating decision consisted of service treatment records, private treatment records, and a VA exam.  All of the aforementioned records documented elevated blood pressure readings; however, the records did not contain a diagnosis of hypertension. 

Within four months of the decision, the RO ordered a VA examination, and additional VA treatment records were added to the file based on the Veteran's request.  The VA examination and the additional treatment records provided diagnoses of hypertension.

Inexplicably, the RO issued an April 2011 rating decision "reopening" the claim and continuing the denial because the additional records did not contain a diagnosis of hypertension during service or within one year of service. 

In fact, the April 2011 decision should not have "reopened" the Veteran's claim.  New, relevant, evidence was introduced within one year of the December 2010 rating decision.  In simple terms, there was no final decision to reopen.

Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement. All three elements must be proved. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.   

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran's service treatment records show that he had elevated blood pressure readings.  A January 2008 treatment record noted borderline high blood pressure and recommended that his blood pressure be closely followed.

In November 2009, one month after the Veteran was discharged from service; his blood pressure reading was 150/98.

On VA examination in August 2010, the Veteran's blood pressure readings were 161/107 and 141/98, however, hypertension was not diagnosed.  He was advised to follow-up with his primary care provider if his blood pressure did not come down over the week.

VA treatment records indicate the Veteran was prescribed Lisinopril in January 2011.  A March 2011 treatment record noted that the Veteran's blood pressure readings remained high with diastolic blood pressure readings often running between 90 and 100 despite taking Lisinopril daily. A March 2011 treatment record contains a diagnosis of hypertension. 

On VA examination in March 2011, the examiner noted a history of borderline hypertension for several years that progressively worsened since onset.  The examiner also noted that the Veteran continued to treat his hypertension with Lisonopril without side effects.  The blood pressure reading was 150/102.  The examiner diagnosed essential hypertension.  A medical opinion was not provided.

Although the record does not contain a medical opinion regarding the etiology of the Veteran's hypertension, the VA examiner noted that he experienced a history of borderline hypertension for several years that progressively worsened since onset. 

The evidence includes a current diagnosis of hypertension and  elevated blood pressure readings during and within one year of service.   There is no evidence against a claim for service connection on a direct basis.

Service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


